

Exhibit 10.1


    


March 29, 2017
        


Cary Baker
Via e-mail


Dear Cary,


I am extremely pleased to offer you employment at RealNetworks, Inc. (“Real”,
“RealNetworks”, the “Company” or “us”) as Senior Vice President and Chief
Financial Officer, reporting directly to me. Your start date as a Senior Vice
President at Real will be May 1, 2017. You will officially become the Chief
Financial Officer of RealNetworks on May 5, 2017.


This offer is for a full-time, exempt, regular position with RealNetworks at our
headquarters location in Seattle, Washington. Your responsibilities will be as
directed by RealNetworks commensurate with your title. You will be paid a
salary, which is equivalent on an annualized basis to $325,000.00 (subject to
normal withholdings), payable semi-monthly in accordance with our normal payroll
procedures. You are eligible to participate in the Executive MBO Plan with an
annual target bonus equivalent to 75% of your base salary, or $243,750.00, for
an annual target total cash compensation of $568,750.00 You will have an
opportunity to earn more than your target bonus if you overattain the targets
set forth in your Executive MBO Plan. Specific targets will be established by
the Compensation Committee of our Board of Directors annually. For the 2017 plan
year, your eligibility in the Executive MBO Plan will be pro-rated based on full
months’ eligibility. Eligible employees hired after the first of the month will
not begin pro-ration of their target bonus until the first day of the next
month.


You will be eligible to receive equity awards subject to the terms of the
RealNetworks 2005 Stock Incentive Plan (the “Plan”). Subject to and effective
upon the commencement of your employment and the approval of the Compensation
Committee, you will receive a grant of stock options for the purchase of 200,000
shares of RealNetworks common stock. These options will begin vesting on the
first day of your employment and will be subject to all other provisions
contained in the Plan and your stock option award agreement. These stock options
will fully vest after four years of continuous employment in accordance with
Real’s standard vesting practices for new employees (i.e. vesting of 25% after
the first 12 months of employment and vesting of 12.5% at the expiration of each
successive six months of employment). Your stock options will be granted by the
Compensation Committee no later than 20 business days after your employment
start date (the “Grant Date”). The exercise price of the stock options granted
to you shall be equal to the fair market value of RealNetworks common stock on
the Grant Date. Fair market value shall equal the closing price for a share of
RealNetworks common stock on the Grant Date as reported by The NASDAQ Stock
Market. Please be aware that unvested stock options are forfeited upon
termination of employment, except as otherwise provided.


You will receive a sign-on bonus of $100,000.00, subject to standard
withholdings, no later than the second pay date following the commencement of
your employment from your start date. The sign-on bonus is subject to repayment
by you in full if you voluntarily leave RealNetworks within 12 months of your
start date other than for “good reason” (as hereinafter defined).


RealNetworks offers a comprehensive array of employee benefit programs. You will
receive paid time off and, upon satisfying plan applicable eligibility or
waiting periods, medical/ dental/vision coverage, 401(k) participation,
disability and life insurance coverage, employee stock purchase plan
participation and other benefits (“Benefits”) as described in the RealNetworks
Employee Handbook, Benefit Plan descriptions, and RealNetworks policies. All of
the Benefits are subject to change upon notice from RealNetworks.


RealNetworks recognizes that you will temporarily continue to maintain your
primary residence in Northern California. For a period of up to 4 months from
the start of your employment, RealNetworks will cover your travel between the
Bay Area and Seattle as well as housing expenses in Seattle up to a total cap
$25,000.00, inclusive of any applicable taxes, using our designated
relocation/housing vendor or a mutually agreed upon provider. As appropriate,
this benefit will be reported as taxable income.


1



--------------------------------------------------------------------------------



Exhibit 10.1


Further, in accordance with its relocation policy and guidelines, RealNetworks
will provide services directly or reimburse you via our preferred relocation
vendor for all your reasonable expenses incurred in connection with relocating
to Seattle, Washington no later than September 1, 2017 up to a maximum of
$40,000.00, inclusive of applicable taxes. This relocation benefit shall expire
on December 31, 2017. These relocation services, reimbursements, and payments
may be reported as taxable income. If you voluntarily leave your employment with
RealNetworks within one year of your relocation, (other than for “good reason”
as defined on Exhibit A) you will be required to reimburse RealNetworks on a
pro-rated basis all relocation expenses incurred by RealNetworks on your behalf.
For example, if you voluntarily leave RealNetworks six months after your
relocation date (other than for “good reason”), you would be responsible for
repayment of 50% of all relocation expenses incurred to date.
You will be regarded as a key employee under certain federal regulations
governing family and medical leave. This status will require that you work
closely with us in planning should you develop a need for family or medical
leave.


In the event that RealNetworks terminates your employment without “cause” or if
you terminate your employment for “good reason”, and in consideration for your
signing (and not revoking) a customary separation and release agreement to be
provided by RealNetworks at the time of termination, RealNetworks will provide
you, at its option, with either (a) a lump sum payment equal to 12 months of
your then current base salary, or (b) 12 monthly payments of your then current
base salary. RealNetworks will also provide you with a pro-rated bonus as
described in the paragraph below. Also, RealNetworks will cover your COBRA costs
for up to 12 months until the earlier of (a) 12 months or (b) you have another
employer covering your health care costs. Such severance benefits are subject to
the terms set forth on Exhibit A under the section titled “Release and Section
409A.”


With respect to the pro-rated bonus referenced in the preceding paragraph, it
shall be deemed that your bonus for the year in question will be the greater of
30% of base salary or what you have actually earned under the bonus plan, in
both cases, pro-rated based on the number of days in the year through your
termination date. In addition, you will be paid your full bonus for the year
prior to termination even if the termination occurs before the payment date(s)
for such bonus.


You agree that in the event you wish to terminate your employment at
RealNetworks other than for “good reason,” you will provide us with 90 days
written notice and will continue to work fulltime for RealNetworks during that
90 day period unless RealNetworks determines that it does not need your
services. You will be paid for any time actually worked.


In addition to the severance benefits offered above, in the event of a “Change
in Control” (“CIC”), the Company agrees to provide you certain benefits as set
forth in its Change of Control and Severance Agreement to be effective as of
your start date, which agreement will be provided under separate cover (the “CIC
Agreement”). In the event that your employment terminates in a qualifying
termination and subject to the other conditions in the CIC Agreement, you will
receive 1.5 times your regular severance plus 1 year accelerated vesting of any
unvested, non-performance based stock options.


It is our policy that employees may not use or disclose confidential information
or trade secrets obtained from any source or during any prior employment.
RealNetworks requires employees to abide by all contractual and legal
obligations they may have to prior employers or others, such as limits on
disclosure of information or competition. Prior to signing this letter, you must
inform us if you are subject to any such obligations that would prevent you from
working at RealNetworks in your intended capacity or that would otherwise
restrict you in the performance of your services to RealNetworks. Violation of
this requirement may result in termination of your employment with RealNetworks.
By signing this letter, you further agree that you will not bring to
RealNetworks any confidential documents of another, nor disclose any
confidential information of another, and that you will comply fully with these
requirements.


Our employment relationship will be terminable at will, which means that either
you or RealNetworks may terminate your employment at any time and for any reason
or no reason, subject only to our respective obligations set forth in this
letter agreement. Your right to receive payments described herein are subject to
and conditioned upon your signing a valid general and complete release of all
claims (except those relating to RealNetworks compensation obligations described
under this letter agreement) against RealNetworks (and its related entities and
persons) in a form provided by RealNetworks. Notwithstanding anything in the
preceding sentence or elsewhere in this letter agreement to the contrary, the
release will preserve and not release (1) your rights to indemnification from
RealNetworks or its insurers with respect to any claims against you and (2) your
rights pursuant to the CIC


2



--------------------------------------------------------------------------------



Exhibit 10.1


Agreement in the event it is later determined that your termination occurred
during a Change in Control Period (as defined in the CIC Agreement).


You represent that the execution of this letter agreement, your employment with
RealNetworks, and the performance of your proposed duties to RealNetworks will
not violate any agreements or obligations you may have to any former employer or
third party and you are not subject to any restrictions that would prevent or
limit you from carrying out your duties for RealNetworks.


This offer is contingent on (i) your providing evidence of employability as
required by federal law (which includes providing RealNetworks within 3 days
after your employment commences with acceptable evidence of your identity and US
employment eligibility), (ii) our receiving acceptable results from any
background check, credit check and/or reference check, and (iii) you signing
RealNetworks' Development, Confidentiality and Noncompetition Agreement,
attached hereto. You understand and agree to complete a credit, criminal,
employment, and educational background check administered by RealNetworks
preferred vendor in a timely manner. Further, you understand that any false
information, omissions or misrepresentations of facts called for in your
application or the completion of any check may result in discharge at any time
during your employment.


REALNETWORKS PROVIDES EQUAL OPPORTUNITY IN EMPLOYMENT AND WILL ADMINISTER ITS
POLICIES WITH REGARD TO RECRUITMENT, TRAINING, PROMOTION, TRANSFER, DEMOTION,
LAYOFF, TERMINATION, COMPENSATION AND BENEFITS WITHOUT REGARD TO RACE, RELIGION,
COLOR, NATIONAL ORIGIN, CITIZENSHIP, MARITAL STATUS, SEX, SEXUAL ORIENTATION,
AGE, DISABILITY OR STATUS AS A DISABLED VETERAN OR VETERAN OF THE VIETNAM ERA OR
ANY OTHER CHARACTERISTIC OR STATUS PROTECTED BY APPLICABLE LAW.


This letter agreement, the Development, Confidentiality and Noncompetition
Agreement, the 2005 Stock Incentive Plan, the Change of Control and Severance
Agreement, and your stock option award agreements contain the entire agreement
between you and RealNetworks relating to your employment and supersede all prior
oral and written discussion, agreements and understandings. This letter
agreement may not be modified except in writing signed by both you and
RealNetworks. Any disputes regarding this letter agreement or your employment
with RealNetworks shall be governed by and construed in accordance with the laws
of the State of Washington. If any provision of this letter agreement is deemed
to be invalid or unenforceable, at RealNetworks option, the remaining terms
shall continue in full force and effect.


This offer is valid until April 5, 2017, and subject to final approval of Real’s
Compensation Committee and completion of checks personal references you have
provided us.

We are excited about the prospect of you joining RealNetworks and look forward
to working with you. Please let me know if you have questions about this offer.


Sincerely,


/s/ Rob Glaser     
Rob Glaser
Chief Executive Officer
RealNetworks, Inc.




I have read and agree to the terms of employment contained in this letter
agreement and the attached Development, Confidentiality and Noncompetition
Agreement, which represent a full, complete and fair statement of the offer of
employment made to me by RealNetworks, Inc.




Cary Baker: /s/ Cary Baker Date: April 2, 2017




3



--------------------------------------------------------------------------------



Exhibit 10.1


Exhibit A


Definition of “Cause”
For purposes of this Agreement, “cause” will mean the occurrence of any of the
following: 1) your conviction of, or plea of nolo contendere to, a felony
involving moral turpitude (including under Federal securities laws), resulting
in material harm to RealNetworks; (2) your substantial and continuing failure
after written notice thereof to render services to RealNetworks in accordance
with the terms or requirements of your employment for reasons other than illness
or incapacity; (3) your willful misconduct, gross negligence, fraud,
embezzlement, theft, willful misrepresentation or dishonesty involving
RealNetworks or any of its subsidiaries, resulting in any case in material harm
to RealNetworks; or (4) your violation of any confidentiality or non-competition
agreements with RealNetworks or its subsidiaries, resulting in material harm to
RealNetworks.
Definition of “Good Reason”
For purposes of this Agreement, “good reason” means your resignation within
thirty (30) days following the expiration of any Company cure period following
the occurrence of one or more of the following, without your written consent:
(1)
A material reduction in your duties, authorities or responsibilities relative to
your duties, authorities or responsibilities (provided that the Company ceasing
to be a publicly held corporation shall not alone be considered a material
reduction); and, for the avoidance of doubt, the sale, spin-off or other
divestiture of the Company’s Mobile Services, Consumer Media, ICM, Games and/or
Rhapsody businesses, will not be considered to be a material reduction in your
duties, authorities or responsibilities;

(2)
A material reduction in your annual base compensation, provided that one or more
reductions totaling ten percent (10%) or less in any two-year period will not
constitute a material reduction under this clause (2), and provided further that
one or more reductions totaling more than ten percent (10%) in any two-year
period, will constitute a material reduction under this clause (ii);

(3)
A material reduction in your annual target bonus opportunity, provided that one
or more reductions totaling twenty five percent (25%) or less in any two-year
period, will not constitute a material reduction under this clause (3), and
provided further that one or more reductions totaling more than twenty five
percent (25%) in any two-year period will constitute a material reduction under
this clause (3); and

(4)
A material change in the geographic location at which you must perform services;
provided, however, that any requirement of the Company that you be based
anywhere within fifty (50) miles from your primary office location as of the
date of this Agreement or within fifty (50) miles from your principal residence
will not constitute a material change under this clause (4).



You will not resign for “good reason” without first providing the Company with
written notice within ninety (90) days of the event that you believe constitutes
“good reason” specifically identifying the acts or omissions constituting the
grounds for “good reason” and a reasonable cure period of not less than thirty
(30) days following the date of such notice.
Release and Section 409A
The receipt of any severance benefits pursuant to this letter agreement will be
subject to your signing and not revoking a release of any and all claims, in a
reasonable form prescribed by RealNetworks (the “Release”) and provided that the
Release becomes effective and irrevocable no later than 60 days following the
termination date (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, you will forfeit any
rights to severance benefits under this letter agreement. No severance benefits
will be paid or provided until the Release becomes effective and irrevocable.
Upon the Release becoming effective, the salary severance benefit described in
this letter agreement will be payable to you in a lump sum without interest on
the first payroll date after the Release Deadline Date, but not later than March
15th of the year following the year of your termination of employment, subject
to the terms set forth below.
(i)    Notwithstanding anything to the contrary in this letter agreement, no
severance pay or benefits to be paid or provided to you, if any, pursuant to
this letter agreement that, when considered together with any other severance


4



--------------------------------------------------------------------------------



Exhibit 10.1


payments or separation benefits, are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until you have a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to you, if any, pursuant to this letter agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A 1(b)(9) will be payable until you have a “separation from
service” within the meaning of Section 409A.
(ii)    It is intended that none of the severance payments under this letter
agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as set forth in Section 1.409A-1(b)(4) of the Treasury Regulations or
resulting from an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below). In no event will you have discretion to determine
the taxable year of payment of any Deferred Payment. Any severance payments
under this letter agreement that would be considered Deferred Payments will be
paid on the Release Deadline Date, or if later, such time as required by clause
(iii) below. For purposes of this letter agreement, “Section 409A Limit” means
two times the lesser of: (A) your annualized compensation based upon the annual
rate of pay paid to you during your taxable year preceding your taxable year of
your termination of employment as determined under, and with such adjustments as
are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to Internal
Revenue Code Section 401(a)(17) for the year in which your employment is
terminated.
(iii)    Notwithstanding anything to the contrary in this letter agreement, if
you are a “specified employee” within the meaning of Section 409A at the time of
your separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six months following your
separation from service, will become payable on the date that is six months and
one day following the date of your separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of your death following your separation from
service, but before the six month anniversary of the separation from service,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of your death
and all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this letter agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.
(iv) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. RealNetworks and you agree to work together in good faith to consider
amendments to this letter agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition before actual payment to you under Section 409A. In no event
will RealNetworks reimburse you for any taxes that may be imposed on you as
result of Section 409A.


5

